
	
		VI
		110th CONGRESS
		1st Session
		S. 983
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Michael Anthony
		  Hurley.
	
	
		1.Permanent resident status for
			 Michael Anthony Hurley
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151)
			 and section 240 of such Act (8 U.S.C. 1229a), Michael Anthony Hurley shall be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Michael Anthony
			 Hurley enters the United States before the filing deadline specified in
			 subsection (c), he shall be considered to have entered and remained lawfully
			 and, if otherwise eligible, shall be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Michael Anthony
			 Hurley, the Secretary of State shall instruct the proper officer to reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1153(a)) or, if applicable, the total number of immigrant visas that are made
			 available to natives of the country of the alien’s birth under section 202(e)
			 of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Michael Anthony Hurley shall not, by virtue of such relationship, be
			 accorded any right, privilege, or status under the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
			
